DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the application filed 2/14/2020.
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10-11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al. (KR 101939089 B1) (cited by Applicant) (machine translation attached).
Re claims 1 and 11, Yoon discloses a garment treatment apparatus (ref. 1) and a method (¶ [0001]-[0002]), performed by a garment treatment apparatus (ref. 1), of controlling an operation of the garment treatment apparatus, the method comprising: establishing wireless communication (¶ [0046] via ref. 120 wireless communication module) with a monitoring device (ref. 200 motion sensor) placed inside a drum (ref. 32) of the garment treatment apparatus; rotating the drum to treat garments (¶ [0060]); receiving movement information associated with movement of the monitoring device from the monitoring device during the rotating of the drum (¶ [0060]); and controlling the rotating of the drum based on the movement information received, wherein the monitoring device moves in the drum, that is rotating, together with the garments in the garment treatment apparatus (¶ [0042]-[0076] figs. 3-8).
Re claim 10, wherein the garment treatment apparatus comprises at least one of a washer or a dryer (¶ [0002] washing machine or dryer).
Re claim 20, Independent claim 20 reads as a subcombination monitoring device of the garment treating apparatus of claim 11, except as to the recitation of communication interface, a sensor, a memory and a processor.  Yoon further discloses a communication interface (ref. 220 ¶ [0046]), a sensor (ref. 210), a memory (control unit inherently has memory storing programs ¶ [0042]) and a processor (ref. 230 control unit ¶ [0053]-[0054]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon, as applied above. 
Re claims 2-4 and 12-14, Yoon discloses as shown above including controlling the drum as a function of the information from the monitoring device, wherein the receiving of the movement information comprises receiving information about a moving speed of the monitoring device (¶ [0061] displacement, motion direction, acceleration, moving distance, etc. of the motion sensor 200), and the controlling of the rotating of the drum comprises controlling a rotating speed of the drum based on the moving speed of 

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon, as applied above, in view of Lee (US 2014/0115792 A1).
Re claims 5-6 and 15-16, Yoon discloses as shown above including wherein the receiving of the movement information comprises periodically receiving information about the acceleration of the monitoring device (¶ [0061] acceleration) but does not disclose the method further comprises executing a function of disentangling the garments, based on a change history of the acceleration of the monitoring device.   However, Lee discloses it is known in the washing machine art (abstract) to provide executing a function of disentangling the garments (¶ [0007] disentanglement cycle), based on a change history of the acceleration of the monitoring device (¶ [0007] vibration detected by vibration sensor); Re claim 6, regarding “a rotating pattern of the drum to disentangle the garments, based on a movement history of the monitoring device, wherein the executing of the function of disentangling the garments comprises controlling rotation of the drum based on the rotating pattern of the drum that is determined”, Examiner notes that a vibration is a pattern in itself, i.e. periodic movement of an imbalance center of mass, as such the detection of vibration is necessarily a rotating pattern and therefore controlling disentangling as a function said vibration pattern.
At the time of filing, it would have been obvious to one of ordinary skill in the art to further include a disentangling garments step in order to prevent tangling and damage and/or noise.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon, as applied above, in view of JP 2018-143646 A (cited by Applicant) (machine translation attached).
Re claim 7 and 17, Yoon discloses as shown above but does not disclose a humidity monitoring.  However, JP 2018-143646 A teaches receiving humidity information about ambient humidity of the monitoring device from the monitoring device (ref. 100 dryness detection device ¶ [0032]-[0033], [0051]-[0055] figs. 1-4); and changing an operating time of the garment treatment apparatus based on the humidity information received (¶ [0032]-[0033], ¶ [0051]-[0055]).  
At the time of filing, it would have been obvious to one of ordinary skill in the art to further include humidity monitor, as suggested by JP 2018-143646 A, in order to optimize drying or wrinkles within the garments.

Allowable Subject Matter
Claims 8-9 and 18-19  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not teach or suggest rotating the drum at a certain speed after ending treatment of the garments; identifying whether the monitoring device is located inside a charging groove in the drum; and activating a function of charging the monitoring device in a case where the monitoring device is identified as being located inside the charging groove.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711